DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 1, 24, 25, 35-37, 40, and 69 are pending and under consideration in this action. Claims 2-23, 26-34, 38, 39, 41-68, and 70-72 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 25, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24, 25, and 35 recite the limitation "the therapeutic agent.” There is insufficient antecedent basis for this limitation in the claim.” Each depends from claim 1, and for each claim, there is no previous mention of a therapeutic agent. It is noted that claim 1 was amended to instead recite “cisplatin.”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 69 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bender et al. (Bender) (US 2009/0123562 A1; published May 14, 2009).
Applicant claims a composition formulated for intratumoral administration comprising a therapeutically effective amount of cisplatin and an intracellular permeation enhancing agent, wherein the intracellular permeation enhancing agent is selected from the group consisting of 6-oxo-6-phenylhexanoic acid, 8-cyclohexyl-8-oxooctanoic acid, and N-[8-(2-hydroxybenzoyl)aminooctanoic acid, or a salt thereof.

Bender discloses pharmaceutical formulations containing a pharmaceutically acceptable gallium salt, a delivery agent, and one or more chemotherapeutic agents and/or adjunctive chemotherapeutic agents (abstract; para.0214). The pharmaceutical formulation may be administered to treat or prevent tumors, and treat or prevent cancers (para.0217, 0224, 0225).
Among the suitable chemotherapeutic agents for inclusion include cisplatin (para.0051, 0214). 
In an embodiment, the delivery agent is N-[8-(2-hydroxybenzoyl)aminooctanoic acid, or a salt thereof` (para.0181).
A recitation of the intended use of the claimed invention, “for intratumoral administration” in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3]. In the instant case, there does not appear to be a structural difference between the required components of the claimed formulation and the components of the prior art formulation discussed above. There also does not appear to be any structural feature in the prior art disclosure that would preclude intratumoral administration of the prior art formulation. Thus, absent evidence to the contrary, the prior art structure is capable of performing the claimed intended use.

Claims 1, 24, 35, and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Li et al. (Li) (European Journal of Pharmaceutics and Biopharmaceutics; published 2008).
Applicant claims a method of treating cancer in a subject in need of treatment, wherein the method comprises intratumorally administering a therapeutically effective amount of cisplatin and an intracellular permeation enhancing agent.

Applicant claims a composition formulated for intratumoral administration comprising a therapeutically effective amount of cisplatin and an intracellular permeation enhancing agent, wherein the intracellular permeation enhancing agent is selected from the group consisting of 6-oxo-6-phenylhexanoic acid, 8-cyclohexyl-8-oxooctanoic acid, and N-[8-(2-hydroxybenzoyl)aminooctanoic acid, or a salt thereof.

Li discloses core-shell structure nanoparticles prepared from block copolymer of methoxy poly(ethylene glycol)-polycaprolactone (mPEG-PCL), (reading on glycols as the intracellular permeation enhancing agent), to reduce the toxicity and enhance the circulation time of cisplatin. The instant application’s claim 36 recites that glycols are a suitable intracellular permeation enhancing agent. Thus, absent factual evidence to the contrary, Li’s mPEG-PCL reads on an intracellular permeation enhancing agent. Cisplatin was incorporated into the nanoparticles with high encapsulation efficiency (reading on the intracellular permeation agent and cisplatin being delivered simultaneously in a single formulation), and controlled release of cisplatin was observed in a sustained manner. Furthermore, intratumoral administration was applied to improve the tumor-targeting delivery in the in vivo evaluation. Compared with free cisplatin, the cisplatin-loaded nanoparticles exhibited superior antitumor effect by delaying tumor growth when delivered intratumorally, while no significant improvement was observed when they were administered intraperitoneally. Li discloses that their results suggest that polymeric nanoparticles with core-shell structures are promising for further studies as drug delivery carriers, and intratumoral delivery of drug-loaded nanoparticles could be probable clinically useful therapeutic regimen (abstract).
	Li examines the in vivo efficacy of biodegradable core-shell mPEG-PCL nanoparticles incorporating cisplatin by intratumoral and intraperitoneal administration. Excellent biocompatibility of PCL lead to the US Food and Drug Administration approval and acceptance for medical applications, and slow degradation of PCL based particles allow for extended release of the drug. PEG possess a number of outstanding physicochemical and biological properties. Because of its good biocompatibility, hydrophilicity, and the absence of antigenicity and immunogenicity, the core-shell structure with PEG as an outer shell enables the nanoparticles to escape from the scavenging of the reticuloendothelial systems in vivo effectively (pg.727, col.1, para.3).
	Intratumoral delivery was applied as a preferable administration route due to its substantial high drug concentration in tumor and characteristic pharmacokinetics. In comparison, intraperitoneal administration was selected as a pathway for systemic delivery of cisplatin. Both free cisplatin and cisplatin-loaded nanoparticles effectively inhibited tumor growth and displayed a dose-dependent antitumor efficacy, while no antitumor effect was observed in the group of empty nanoparticles, thus indicating that the mPEG-PCL has no therapeutic activity. Groups receiving cisplatin-loaded nanoparticles and free cisplatin showed a retarded tumor growth with their mean volumes less than 2000 mm3 on Day 13. The cisplatin-loaded nanoparticles exhibited more efficient antitumor efficacy than free cisplatin by delaying tumor growth (pg.730, col.2, para.3-6). Li discloses that these results partially indicated that cisplatin-loaded nanoparticles generated less toxicities than free cisplatin when administered intratumorally (pg.731, col.1, para.1 to col.2, para.1).
	Li discloses that the enhanced efficiency of intratumoral delivery against intraperitoneal administration may be related to the characteristic pharmacodynamics and pharmacokinetics profile. Intratumoral administration is regarded as site-specific delivery to tumor nodule, which will accordingly induce a higher local drug concentration than systemic delivery. Further, the relatively lower drug concentration is plasma by local delivery, compared to systemic administration, means the less toxicity to normal tissues (pg.732, col.1, para.2 to col.2, para.2). Li discloses that CT scanning confirmed the enhanced efficiency of intratumorally delivered cisplatin-loaded nanoparticles by showing the decreased tumor volume (pg.733, col.2, para.3).
	Li concludes that in vivo evaluation and PET/CT imaging have demonstrated that cisplatin-loaded nanoparticles, when delivered intratumorally, exhibited significantly increased antitumor efficacy, and moreover, substantially deceased the tumor metabolism rate in comparison to free cisplatin in an established H22 transplanted mice model. Li also concluded that intratumoral delivery of the drug-loaded nanoparticles is the most promising method in countering the spread of tumors (pg.734, col.1, para.1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 24, 35, 36, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (Li) (European Journal of Pharmaceutics and Biopharmaceutics; published 2008) and Berzofsky et al. (Berzofsky) (WO 2011/112889 A2; published Sept. 15, 2011).
	Applicant’s claims are set forth above and incorporated herein.
	Applicant further claims wherein the method further comprises administering a therapeutically effective amount of an immunotherpaeutic agent.

The teachings of Li as they apply to claims 1, 24, 35, and 36 are set forth above and incorporated herein. 

Li does not appear to explicitly disclose further administering a therapeutically effective amount of an immunotherapeutic agent. Berzofsky is relied upon for this disclosure. The teachings of Berzofsky are set forth herein below.

Berzofsky discloses a pharmaceutical composition comprising a composition comprising a β-mannosylceramide (β-ManCer) (reading on immunotherapeutic agent) wherein the β-ManCer comprises a sphingosine moiety and a fatty acid moiety comprising a linear or branched, saturated or unsaturated, aliphatic hydrocarbon group having from about 8 to about 49 carbon atoms; and a pharmaceutically and physiologically acceptable carrier, in an amount effective for use in a medicament (Berzofsky claim 1 and 17). With regards to the carrier, Berzofsky discloses that the pharmaceutical formulations are suitable for parenteral administration, and glycols, such as propylene glycols or polyethylene glycols are preferred liquid carriers for injectable solutions (para.0092-0093). 
The preferred use for the aforementioned pharmaceutical composition is as a medicament for treating cancer or inhibiting the growth of a tumor in a subject, when administered to the subject in an effective amount (Berzofsky claim 17). Berzofsky further discloses that the therapeutic methods involve treating primary tumors or cancers, as well as metastases (para.0079). The pharmaceutical compositions of Berzofsky's invention are useful in medicaments for inhibiting the growth of a lung, breast, colon, liver, kidney, brain, neck, prostate’ ovary, skin, and lymphoid tumors (Berzofsky claim 19; para.0068). The subject is preferably a mammal, including mice, cats, dogs, cows, pigs, horses, monkeys, and humans (para.0104). Amongst the cell lines used in the examples were CT26 colon carcinoma (para.0122).
In an embodiment, the composition in the aforementioned pharmaceutical composition further includes an antibody, such as anti-PD-1 antibody (Berzofsky claims 15-16; para.0083). β-ManCer can also be used in conjunction with other cancer immunotherapies, such as denileukin diftitox and rituximab (para.0083). 
In another embodiment, the composition comprises a therapeutically effective amount of a pharmaceutical composition comprising β-ManCer and a therapeutically effective amount of at least one or more chemotherapeutic agent (para.0052, Berzofsky claim 18). Berzofsky defines the term “chemotherapeutic agents” to include medications that work by interfering with DNA synthesis or function in cancer cells. Examples of chemotherapy agents include platinums (para.0082).
In Example 6, Berzofsky discloses that the combination of α-GalCer and β-ManCer at subtherapeutic doses demonstrated a 79% reduction of the median number of tumor nodules, suggesting that α-GalCer and β-ManCer work synergistically to eliminate/prevent CT26 lung metastases (para.0153).
The compositions comprising β-ManCer may also further comprise additives, such as permeation enhancers.

Both Li and Berzofsky disclose compositions for use in treating tumors, such as inhibiting the growth of a tumor in a subject. In light of Berzofsky’s disclosure that their compositions comprising β-ManCer discussed above are known to not only inhibit growth of tumors, but also treat and prevent metastases, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to combine the teachings of Li and Berzofsky and further include the administration of Berzofsky’s composition discussed above in addition to the administration of Li’s cisplatin-loaded nanoparticles. One of ordinary skill in the art would have been motivated to do so in order to not only obtain the benefit of the more efficient inhibition of tumor growth from Li’s cisplatin-loaded nanoparticles, but also to obtain the benefit of treating and preventing metastasis of the tumors being treated. One of ordinary skill in the art would have had a reasonable expectation of success in doing so because Berzofsky discloses that their compositions may be used with platinum chemotherapeutic agents, and cisplatin, the chemotherapeutic agent used in Li's invention, is known in the art as a platinum chemotherapeutic agent. 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 24, 25, 35-37, 40, and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 1-3 of U.S. Patent No. 9,351,997 B2 (USPN 997), (ii) claims 1 and 2 of U.S. Patent No. 9,636,406 B2) (USPN 406), and (iii) claims 1-22 of U.S. Patent No. 10,888,618 B2 (USPN 618) in view of Berzofsky et al. (Berzofsky) (WO 2011/112889). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar methods of treating cancer in a subject in need of treatment by administering intratumorally substantially similar formulations comprising an intracellular permeation enhancing agent (e.g., N-[8-(2-hydroxybenzoyl)aminooctanoic acid (SNAC)) and a therapeutically effective amount of a therapeutic agent (cisplatin). 
With regards to the limitation of the instant application’s claim 25 regarding the order of delivery of the components in the method of treating cancer, USPN 997 (Spec., col.5, ln.50-55), USPN 406 (Spec., col.5, ln.54-59), and USPN 618 (Spec., col.5, ln.56-61) disclose that delivery of the intracellular permeation enhancing agent before the therapeutic agent is encompassed by their methods. It is proper to turn to and rely on the disclosure of a patent or a patent application as a dictionary to understand the scope of what is meant by a term in a claim and/or to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The primary differences between the instant claims and the claims of USPN 997 and USPN 406 are that the claims of USPN 997 and USPN 406 do not appear to explicitly claim wherein the method further comprises administering a therapeutically effective amount of an immunotherapeutic agent. Berzofsky is relied upon for these disclosures. The teachings of Berzofsky are set forth above and incorporated herein.
Both the claims of USPN 997 and USPN 406 and the teachings of Berzofsky disclose compositions for use in treating tumors, such as inhibiting the growth of a tumor in a subject. In light of Berzofsky’s disclosure that their compositions comprising β-ManCer are known to not only inhibit growth of tumors, but also treat and prevent metastases, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to combine the claims of USPN 997/USPN 406 with the teachings of Berzofsky and further include the administration of Berzofsky’s composition discussed above in addition to the method of USPN 997/USPN 406. One of ordinary skill in the art would have been motivated to do so in order to further obtain the benefit of treating and preventing metastasis of the tumors being treated. One of ordinary skill in the art would have had a reasonable expectation of success in doing so because Berzofsky discloses that their compositions may be used with platinum chemotherapeutic agents, and cisplatin, the therapeutic agent used in USPN 997’s and USPN 406’s claimed method, is known in the art as a platinum chemotherapeutic agent. 


Conclusion
Claims 1, 24, 25, 35-37, 40, and 69 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616